                 Case 19-10872-KG              Doc 289        Filed 07/03/19        Page 1 of 5



                        IN THE UNITED STATES BANK.~2UPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              Chapter 11
In re:
                                                              Case No. 19-10872(KG)
FUSE, LLC, et al.,i
                                                              (Jointly Administered)
                                    Debtors.
                                                               Related to Docket No. 288


                                       CERTIFICATE OF SERVICE

                  I, James E. O'Neill, hereby certify that on the 3ra day of July, 2019, I caused a

copy of the following to be served on the parties on the attached service list in the manner

indicated:

                  NOTICE OF MOTION OF THE DEBTORS FUSE MEDIA,INC. ANll
                  FUSE MEDIA,LLC FOR AN ORDER DISMISSING THEIR CHAPTER 11
                  CASES AND GRANTING RELATED RELIEF

                  MOTION OF THE DEBTORS FUSE MEDIA,INC. AND FUSE MEDIA,
                  LLC FOR AN ORDER DISMISSII~IG THEIR CHAPTER 11 CASES AND
                  GRANTING RELATED RELIEF

                  PROPOSED ORDER DISMISSING THE CHAPTER 11 CASES OF
                  DEBOTRS FUSE MEDIA,INC. AND FUSE MEDIA,LLC AND
                  GRANTING RELATED RELIEF

                                                       PACHULSKI STANG ZIEHL &JONES LLP

                                                        /s/James E. O'Neill
                                                       James E. O'Neill(DE Bar No. 4042)
                                                       919 N. Market Street, 17t"Floor
                                                       P O Box 8705
                                                       Wilmington, DE 19899 (Courier 19801)
                                                       Tel: (302) 652-4100
                                                       Fax:(302)652-4400
                                                       E-mail:joneill@pszjlaw.com
                                                       Attorneysfor Debtors and Debtors in Possession

                                                                                                         Inc.(9721);
   The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media,
                                                JAAM    Productions , LLC (5499); SCN   Distribution , LLC (9656);
 Fuse Media, LLC(0560); Fuse, LLC (1888);
                                                   (5673); Fuse Finance,  Inc.(8683); and FM   Networks   LLC  (6500).
 Latino Events LLC (8204); Fuse Holdings LLC
                                                  is 700 North Central  Avenue, Suite 600, Glendale,   CA 91203.
 The Debtors' headquarters and service address


 DOCS DE:224444.1 29402/002
                Case 19-10872-KG     Doc 289   Filed 07/03/19   Page 2 of 5



FUSE 2002 Service List FCM                      HAND DE~IVE~tY
Case No. 19-10872                               (State Attorney General)
Document No. 223329                             Kathy Jennings, Esquire
02 —INTEROFFICE MAIL                            Delaware Department of Justice
10 —HAND DELIVERY                               Carvel State Office Building, 6th Floor
18 —FIRST CLASS MAIL                            820 N. French Street
02 —FOREIGN FIRST CLASS                          Wilmington, DE 19801

                                                HAND DELVER Y
(Counsel to Debtors and Debtors in              Zillah A. Frampton
Possession)                                     Bankruptcy Administrator
James E. O'Neill, Esquire                       Delaware Division of Revenue
Pachulski Stang Ziehl &Jones LLP                Carvel State Office Building, 8th Floor
919 N. Market Street, 17th Floor                X20 N. French Street
Wilmington, DE 19801                            Wilmington, DE 19801

IN7'~~OFFICE 1t~AIL                             HAND DELIVERY
(Counsel to Debtors and DebtoNs in              (United States Attorney)
Possession)                                     David C. Weiss
Richard M. Pachulski, Esquire                   United States Attorney's Office
Ira D. Kharasch, Esquire                        District of Delaware
Pachulski Stang Ziehl &Jones LLP                Hercules Building, Suite 400
10100 Santa Monica Boulevard, 13th Floor        1313 N. Market Street
Los Angeles, CA 90067                           Wilmington, DE 19801

INTEROF~7C~ MAIL                                HAND DELIVERY
(Counsel to Debtors and Debtors in              (Counsel to Ad Hoc GNoup ofBeneficial
Possession)                                     Holders ofthe 10.375% Senior Secured
Maxim B. Litvak, Esquire                        Notes due 2019 issued by the Debtof•s)
Pachulski Stang Ziehl &Jones LLP                Michael J. Merchant, Esquire
150 California Street, 15th Floor               Amanda R. Steele, Esquire
San Francisco, CA 94111                         Brendan J. Schlauch, Esquire
                                                Richards, Layton &Finger, P.A.
HAND DELfVERY                                   One Rodney Square
(United States Trustee)                         920 N. King Street
Linda J. Casey, Esquire                         Wilmington, DE 19801
Office of the United States Trustee
J. Caleb Boggs Federal Building, Suite 2207      HAND D~LIVEI~Y
844 King Street                                  (Counselfor Comcast Cable
Lockbox 35                                       Communications Management LLC)
 Wilmington, DE 19801                            Matthew G. Summers, Esquire
                                                 Chantelle D. McClamb, Esquire
                                                 Ballard Spahr LLP
                                                 919 N. Market Street, 1 lth Floor
                                                 Wilmington, DE 19801




DOGS D~:223329.1 29402/002
               Case 19-10872-KG           Doc 289   Filed 07/03/19     Page 3 of 5



HAND DELIVE~tY                                          FIRST CLASS MAID
(Counselfog Wilmington Trust, National                  State of Delaware
Association)                                            Division of Corporations -Franchise Tax
Neil B. Glassman, Esquire                               John G. Townsend Building, Suite 4
Erin R. Fay, Esquire                                    401 Federal Street
Daniel N. Brogan, Esquire                               PO Box 898 (Zip 19903)
BAYARD,I'.A.                                            Dover, DE 19901
600 N. King Street, Suite 400
Wilmington, DE 19801                                    TfRST CLASS MAIL
                                                        Delaware Secretary of Treasury
LAND DELIVERY                                           820 Silver Lake Boulevard, Suite 100
(Counselfor AT&T SeNvices, Inc. and                     Dover, DE 19904
affiliates including without limitation
DIRECTV, LLC')                                          ~'FR~'T C'~A~`,51V~1I~
Derek C. Abbott, esquire                                Office of General Counsel
Morris Nichols Arsht & Tunnell LLP                      U.S. Department of the Treasury
1201 North Market Street, Suite 1600                    1500 Pennsylvania Avenue, NW
 Wilmington, DE 19801                                   Washington, DC 20220

HAND DELIVERY                                           FIRS?'CLASS MAIL
Rita Marie Ritrovato, COTS, VP                          Office of General Counsel
Wilmington Trust, National Association                  Securities &Exchange Commission
1100 N. Market Street, 5th Floor                        100 F Street, NE
Wilmington, DE 19801-1605                               Washington, DC 20554

HAND DELIVERY                                           FIRST CLASS MAID
(Proposed] Counsel to the Official                      Sharon Binger, Regional Director
Committee of Unsecured CNeditors)                       Philadelphia Regional Office
Sean M. Beach, Esq.                                     Securities &Exchange Commission
Sean T. Greecher, Esq.                                  One Penn Center, Suite 520
Jordan E. Sazant, Esq.                                  1617 JFK Boulevard
Young Conaway Stargatt &Taylor, LLP                     Philadelphia,PA 19103
Rodney Square
1000 N King Street                                      FIRST CLASS MAIL
 Wilmington, DE 19801                                   Andrew Calamari, Regional Director
                                                        New York Regional Office
FII~S7'CLASS MAIL                                       Securities &Exchange Commission
(United States Attorney General)                        Brookfield Place, Suite 400
Eric H. Holder, Jr., Esquire                            200 Vesey Street
Office of the US Attorney General                       New York, NY 10281
U.S. Department of Justice
950 Pennsylvania Avenue, NW,Room 4400                   FIRS?'CLASS MAIL
 Washington, DC 20530-0001                              Office of the Chief Counsel
                                                        Pension Benefit Guaranty Corporation
                                                        1200 K Street, NW
                                                        Washington, DC 20005


                                                    2
 DOGS DE223329.129402/002
                Case 19-10872-KG    Doc 289   Filed 07/03/19      Page 4 of 5




FIRST CLASS MAIL                                  FIRST CLASS MA~~
Internal Revenue Service                          (Counselfog AT&T Services, Inc, and
Centralized Insolvency Operation                  affiliates including without limitation
PO Box 7346                                       DIRECTV, LLC)
Mail Stop 5-Q30.133                               Brian J. Lohan, Esquire
Philadelphia, PA 19101                            Arnold &Porter Kaye Scholer LLI'
                                                  70 West Madison Street Suite 4200
FIST CLASS 1VIAIL                                 Chicago, IL 60602-4231
(Attorneysfor Defendants DIRECTV, LLC
and AT&T Services, Inc.)                          FfIlST CLASS MAIL
Nicole Steckman, Esquire                          James W. Grudus
Christine E. Cwiertny, Esquire                    One AT&T Way
CROWEI,L & MORING LLP                             Room 3A115me
3 Park Plaza, 20th Floor                          Bedminster, NJ 07921
Irvine, CA 92614-8505
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  John Stern Assistant, Attorney General
(Counsel to Ad Hoc Group ofBeneficial             c/o Sherri K. Simpson, Paralegal
Holders ofthe 10.375% Seniof~ Secut•ed            Attorney General's Office
Notes due 2019 issued by the Debtors)             Bankruptcy &Collections Division
Michael C. Keats, Esquire                         P.O. Box 12548
Jennifer Rodburg, Esquire                         Austin, TX 78711-2548
Andrew Minear, Esquire
Fried, Frank, Harris, Shriver &Jacobson           FIRST CLASS MAIL
LLP                                               (~ProposedJ Counsel to the Official
One New York Plaza                                Committee of UnsecuNed Creditors)
New York, NY 10004                                David M. Feldman, Esq.
                                                  Shireen A. Barday, Esq.
~7RST CLASS MAIL                                  Matthew P. Porcelli, Esq.
(Counselfog Wilmington Trisst, National           John Conte, Esq.
Association)                                      Gibson, Dunn & Crutcher LLP
Andrew Goldman, Esquire                           200 Park Avenue
Lauren Lifland, Esquire                           New York, NY 10166
~Jilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center                              FIRST CLASS MAfL
250 Greenwich Street                              (Counsel to WaNneN)
New York, NY 10007                                Wayne M.Smith, Esquire
                                                  Warner Bros. Entertainment Inc.
FIRS'CLASS MAIL                                   4000 Warner Blvd.
(Counselfor Wilmington Trust, National            Building 156 So, Room 5120
Association)                                      Burbank, CA 91522
Benjamin Loveland, Esquire
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109


                                              3
 DOCS DP;:223329.129402/002
               Case 19-10872-KG   Doc 289   Filed 07/03/19   Page 5 of 5



FOREIGN FIRST CLASS
Banijay Rights Limited
Attn: Andreas Lemos
The Gloucester Building
Kensington Village
London W 14 8RF
ENGLAND

FOREIGN FIRST CUSS
Seville International
455 rue St. Antoine
Bureau 300
Montreal Quebec H2Z 1 J 1
CANADA




                                            0
DOCS DG223329.1 29402/002
